DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/30/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 4 is objected to for depending upon cancelled claim 3.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 1, 4, 6, 7, 10 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US 17/351,167 to  Berg; Sigmar Paul (hereinafter referred to as “Berg”) in view of  Lombardi; James S. (Pub. No.: US 20080009222 A1, hereinafter referred to as “Lombardi”)  and further in view of Heiter-Kelly; Carla Rose (Pub. No.: US 20130178695 A1, hereinafter referred to as “Heiter-Kelly”).
As per independent examined Claim 1, examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Berg in view of Lombardi and Heiter-Kelly as a whole. Although the examined claim 1 and claim 6 of Berg at issue are not identical, they are not patentably distinct from each other because examined claim 1 as recited encompasses claim 6  recited limitations in Berg since examined claim 1 recitation (i.e. genus claim) when broadly yet reasonably interpreted can be seen as encompassing the species disclosed in claim 6 of Berg except  for the following limitations: [a] the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, the body may be repeatedly inserted and withdrawn from the cap and [b] the airflow is provided by a user's outflow of a user's breath and the device generates the audible tone solely by the outflow of the user's breath and [c] generating and use of a calming and healing tone at a frequency of  which limitations [a-b] are each disclosed in Lombardi ([a] Lombardi in at least fig. 5, [0061], [0092] for example discloses the cap 90  and body 12, 14, 16 are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap 90. See at least [0092] “ cup-shaped closure cap 90 is secured to a game caller 10 by a tether 92. The cap 90 is adapted to seat snugly in removable closing fitment about the mouthpiece 14 to protect same when the game caller is not in use, such as for prolonged periods of storage. As shown, the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12. Additionally, annular end portions 91 and 93, respectively, at the end of the closure cap 90 and around the sound pipe 12 are adapted to interlock with one another and provide a releasable snap-fit retention between the cup 90 and the mouthpiece 14.” ; [b] Lombardi in fig. 1, [0066] for example discloses  the airflow is provided by a user's outflow of a user's breath; and  the device generates the audible tone solely by the outflow of the user's breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the device of claim 6 in berg to further include the cap and body configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap with the body may be repeatedly inserted and withdrawn from the cap and have the device generates the audible tone solely by the outflow of the user's breath  as taught by Lombardi.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of hygienically protecting the device  especially during prolonged period of storage and to provide releasable snap-fit retention between the cap and the mouthpiece of the device(Lombardi, [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the device of claim 6 in berg to further have the device generates the audible tone solely by the outflow of the user's breath  as taught by Lombardi.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  generating sound that is audible and to  alter the sound in tone, pitch, resonance, and volume (Lombardi, [0013] [0018]).  

The combination of device in claim 6 of Berg and Lombardi as whole do not disclose [c] generating and use of a calming and healing tone at a frequency which is disclosed by Heiter-Kelly (Heiter-Kelly in at least [0023], [0030], [0032],[0067], [0074-0075] for example discloses a device for generating and use of a calming and healing tone at a frequency. See at Heiter-Kelly least [0074] “In Sound Healing, sonic "entrainment" occurs in which the brain waves of the listener lock into resonance with the frequencies sounded by the Sound Healer for the time of the treatment. Environmental sounds, such as birds chirping, rain, or the sound of waves, etc. may be among the most soothing on the planet, and are often used by therapists, such as for massage, reiki, cranial sacral etc.”; [0023] “Harmonious vibrations may serve to create feelings of peace, love, harmony, health and wellness amongst humans, animals and nature”;[0032] “a device for practicing sound healing, said device configured to generate sound frequencies comprising 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz and 963 Hz”;[0067] “the harmonious scale may be incorporated into any musical instrument, including … (iv) wood winds and brass instruments which may use holes or valves as sound actuators which, when depressed (or covered) may cause the instrument to generate notes from the harmonious scale including flute, piccolo, clarinet, bagpipes, oboes, saxophones, bassoon, trumpet, trombones, horns, tubas, euphoniums, are all within the scope of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the device of claim 6 in berg as modified with Lombardi, by using a calming and healing tone at a frequency  as taught by Heiter-Kelly.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of create feelings of calm and healing amongst humans, animals and nature (Heiter-Kelly [0023], [0032], [0074]). Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of creating feelings of healing, peace, love, harmony, health and wellness amongst humans, animals and nature (Heiter-Kelly [0023], [0032]).

		As per examined dependent Claim 4, the combination of claim 6 in Berg, Lombardi and Heiter-Kelly as a whole make obvious device in which the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 432 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz (see Berg claim 4 limitation which is encompassed in claim 6 of Berg).

		As per examined dependent Claim 6, the combination of claim 6 in Berg, Lombardi and Heiter-Kelly as a whole make obvious device in which the apparatus comprises a chain (see Berg claim 6).

		As per examined dependent Claim 7, the combination of claim 6 in Berg, Lombardi and Heiter-Kelly as a whole make obvious device in which at least one of the body and the cap comprises a cross section selected from the group comprising circular, oval, square, and hexagonal (Lombardi in fig. 1-5, [0063],[0092] for example discloses at least one of the body (see fig. 1)  and the cap 90 (see fig. 5) comprises a cross section selected from the group comprising circular, oval, square, and hexagonal. See at least [0063] “caller 10 comprises an assembly of three hollow tubular sections 12, 14, and 16,”). 

As per independent examined Claim 10, examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Berg in view of Lombardi and Heiter-Kelly as a whole. Although the examined claim 10 and claim 6 of Berg at issue are not identical, they are not patentably distinct from each other because examined claim 10 as recited encompasses claim 6  recited limitations in Berg since examined claim 10 recitation (i.e. genus claim) when broadly yet reasonably interpreted can be seen as encompassing the species disclosed in claim 6 of Berg except  for the following limitations: [i]
the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap; [ii] the airflow is provided by a user's outflow of a user's breath; and the device generates the audible tone solely by the outflow of the user's breath; and [iii] at least one of the body and the cap comprises a cross section selected from the group comprising circular, oval, square, and hexagonal; and [iv] generating and use of a calming and healing tone at a frequency of  which limitations [i-iii] are each disclosed in Lombardi ([i] Lombardi in at least fig. 5, [0061], [0092] for example discloses the cap 90  and body 12, 14, 16 are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap 90. See at least [0092] “ cup-shaped closure cap 90 is secured to a game caller 10 by a tether 92. The cap 90 is adapted to seat snugly in removable closing fitment about the mouthpiece 14 to protect same when the game caller is not in use, such as for prolonged periods of storage. As shown, the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12. Additionally, annular end portions 91 and 93, respectively, at the end of the closure cap 90 and around the sound pipe 12 are adapted to interlock with one another and provide a releasable snap-fit retention between the cup 90 and the mouthpiece 14.” ; [ii] Lombardi in fig. 1, [0066] for example discloses  the airflow is provided by a user's outflow of a user's breath; and  the device generates the audible tone solely by the outflow of the user's breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”; [iii] Lombardi in fig. 1-5, [0063],[0092] for example discloses at least one of the body (see fig. 1)  and the cap 90 (see fig. 5) comprises a cross section selected from the group comprising circular, oval, square, and hexagonal. See at least [0063] “caller 10 comprises an assembly of three hollow tubular sections 12, 14, and 16,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 6 in berg to further include the cap and body configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap with the body may be repeatedly inserted and withdrawn from the cap and have the device generates the audible tone solely by the outflow of the user's breath  as taught by Lombardi.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of hygienically protecting the device  especially during prolonged period of storage and to provide releasable snap-fit retention between the cap and the mouthpiece of the device(Lombardi, [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 6 in berg to further have the device generates the audible tone solely by the outflow of the user's breath  as taught by Lombardi.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  generating sound that is audible and to  alter the sound in tone, pitch, resonance, and volume (Lombardi, [0013] [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 6 in berg to such that at least one of the body and the cap comprises a cross section selected from the group comprising circular, oval, square, and hexagonal  as taught by Lombardi.  Here, Examiner notes that the instant application specification is silent as to the criticality of the recited cross-section enumerated in this claim (see instant application specification para. [0014]). A person of ordinary skill would have been motivated to do so as a matter of design choice (see MPEP 2144.04).  
The combination of device in claim 6 of Berg and Lombardi as whole do not disclose [iv] generating and use of a calming and healing tone at a frequency which is disclosed by Heiter-Kelly (Heiter-Kelly in at least [0023], [0030], [0032],[0067], [0074-0075] for example discloses a device for generating and use of a calming and healing tone at a frequency. See at Heiter-Kelly least [0074] “In Sound Healing, sonic "entrainment" occurs in which the brain waves of the listener lock into resonance with the frequencies sounded by the Sound Healer for the time of the treatment. Environmental sounds, such as birds chirping, rain, or the sound of waves, etc. may be among the most soothing on the planet, and are often used by therapists, such as for massage, reiki, cranial sacral etc.”; [0023] “Harmonious vibrations may serve to create feelings of peace, love, harmony, health and wellness amongst humans, animals and nature”;[0032] “a device for practicing sound healing, said device configured to generate sound frequencies comprising 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz and 963 Hz”;[0067] “the harmonious scale may be incorporated into any musical instrument, including … (iv) wood winds and brass instruments which may use holes or valves as sound actuators which, when depressed (or covered) may cause the instrument to generate notes from the harmonious scale including flute, piccolo, clarinet, bagpipes, oboes, saxophones, bassoon, trumpet, trombones, horns, tubas, euphoniums, are all within the scope of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the device of claim 6 in berg as modified with Lombardi, by using a calming and healing tone at a frequency  as taught by Heiter-Kelly.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of create feelings of calm and healing amongst humans, animals and nature (Heiter-Kelly [0023], [0032], [0074]). Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of creating feelings of healing, peace, love, harmony, health and wellness amongst humans, animals and nature (Heiter-Kelly [0023], [0032]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi; James S. (Pub. No.: US 20080009222 A1, hereinafter referred to as “Lombardi”) in view of Gambino; Nate J. (Pub. No.: US 4211031 A, hereinafter referred to as “Gambino”) further in view of Shishido (Pub. No.: US 20090272311 A1, hereinafter referred to as “Shishido”).
As per independent Claim 1, Lombardi discloses a device for generating a calming and healing tone at a frequency (With respect to the  language solely recited in preamble recitation in this claim i.e. “a calming and healing” feature of the tone, please note that when reading the preamble in the context of the entire claim, the recitation “a calming and healing” feature of the tone is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of this claim(s) is not being necessarily considered a limitation and may be of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Lombardi in at least abstract, fig. 1, 5, [0003], [0013-0016], [0018], [0023], [0026-0030], [0032], [0036], [0051-0053], [0062-0067], [0071], [0075-0078], [0091-0092] for example discloses relevant subject-matter. More specifically, Lombardi in at least abstract, fig. 1, [0062], [0077] for example discloses a device 10 for generating a tone at a frequency. See at least Lombardi [0062] “caller … to produce and simulate the call of ordinary …sounds of game and fowl.” Examiner notes that the term “calming and healing” are subjective and thus “call of ordinary sounds of game and fowl” i.e. nature sounds could be classified subjectively as calming and thus therapeutic/healing by nature enthusiasts.  [0077] “reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”), comprising: 
a body (Lombardi in at least fig. 1, [0063] for example discloses a body 12, 14, 16. See at least Lombardi [0063] “tube sections 12, 14 and 16… define inlet and outlet ends 26 and 28… the respective passages 20, 22, and 24 and the air passage 78 combine to define a continuous airway that extends between the opposite ends 26 and 28 of the …caller 10.”); 
a cap, coupled to the body (Lombardi in at least fig. 5, [0092] for example discloses a cap 90, coupled to the body); and 
a reed, coupled to the body, in which an airflow through the body, oscillates the reed to produce an audible tone from the device (Lombardi in at least fig. 1, [0076-0077] for example discloses a reed 66, coupled to the body, in which an airflow through the body, oscillates the reed to produce an audible tone from the device. See at least Lombardi [0076] “reed assembly 18 comprises a generally cylindrical body portion 62, a longitudinally elongated soundboard 64 extending from the body portion 62 and terminating in a convex end, a flexible reed 66, and a wedge 68 for mounting the reed to the body portion… The reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”), in which: 
the audible tone comprises a single frequency (Lombardi in at least fig. 1, [0076-0077] for example discloses the audible tone comprises a single frequency. See at least Lombardi [0077] “reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”); 
the device further comprises a ring, coupled to the cap, in which the ring accepts an apparatus for carrying the device (Lombardi in at least fig. 5 [0092] for example discloses a ring (i.e. support 98 on the sound pipe 12 which is ring-shaped as shown in fig. 5), coupled to the cap 90, in which the ring accepts an apparatus/tether 92 for carrying the device 10. See at least Lombardi [0092] “a cup-shaped closure cap 90 is secured to a …caller 10 by a tether 92. … the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12”);
the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap (Lombardi in at least fig. 5, [0061], [0092] for example discloses the cap 90  and body 12, 14, 16 are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap 90. See at least [0092] “ cup-shaped closure cap 90 is secured to a game caller 10 by a tether 92. The cap 90 is adapted to seat snugly in removable closing fitment about the mouthpiece 14 to protect same when the game caller is not in use, such as for prolonged periods of storage. As shown, the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12. Additionally, annular end portions 91 and 93, respectively, at the end of the closure cap 90 and around the sound pipe 12 are adapted to interlock with one another and provide a releasable snap-fit retention between the cup 90 and the mouthpiece 14.”); 
the airflow is provided by a user's outflow of a user's breath (Lombardi in fig. 1, [0066] for example discloses the airflow is provided by a user's outflow of breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”); and 
the device generates the audible tone solely by the outflow of the user's breath (Lombardi in fig. 1, [0066] for example discloses the device generates the audible tone solely by the outflow of the user's breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”).
Lombardi does not explicitly disclose the audible tone further comprises at least one harmonic of the single frequency feature and the device comprises a ring which accepts an apparatus for carrying the device about a neck of a user feature.
However, in an analogous audible tone generating device field of endeavor, Gambino discloses device for generating an audible tone at a frequency (Gambino in at least abstract, fig. 1, col. 1 lines 34-67, col. 2 lines 1-20, lines 35-44  for example discloses relevant subject-matter. More specifically, Gambino in at least fig. 1, col. 1 lines 34-67, col. 2 lines 1-20 for example discloses device for generating at least one frequency. See at least Gambino col. 1 lines 24-42“call which is particularly adapted to produce sounds… facilitates the production of a single sound… the sounds produced by the invention may be tuned or adjusted”) in which the audible tone further comprises at least one harmonic of the single frequency (Gambino in at least fig. 1 col. 2 lines 11-15 for example discloses which the audible tone further comprises at least one harmonic of the single frequency. See at least col. 2 lines 11-15 “freely vibrating longitudinal extent of each reed may be selectively adjusted to alter the fundamental and harmonic tones produced by the reed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for generating at least one frequency as taught by Lombardi, such that generated audible tone further comprises at least one harmonic of the single frequency feature, as taught by Gambino. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of altering easily the sounds produced by the reed device (Gambino, col. 2 lines 18-19).
		The combination of Lombardi and Gambino as a whole does not explicitly disclose 
the device comprises a ring which accepts an apparatus for carrying the device about a neck of a user feature.
		However, in an analogous audible tone generating device field of endeavor, Shishido discloses a device for generating an audible tone at a frequency, wherein  the device further comprises a ring, coupled to the cap, in which the ring accepts an apparatus for carrying the device about a neck of a user (Shishido in [0025] discloses the device further comprises a ring formed by penetration hole, coupled to the cap 42, in which the ring accepts an apparatus/string for carrying the device about a neck of a user. See Shishido [0025] “A holder 42 having a penetrating hole is provided on the whistle 1. By passing a string through this penetrating hole, the whistle-blower can suspend the whistle 1 from the neck”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for generating at least one frequency as taught by Lombardi, as modified with Gambino, by further including an apparatus for carrying the device about a neck of a user Shishido. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of making the device easy to access and carry by suspending the device from the neck of the user (Shishido, [0025]). 

As per dependent Claim 4, the combination of Lombardi, Gambino and Shishido as a whole further discloses  device in which the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 432 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz (First, Examiner notes that the specification is silent as to the criticality of the recited frequencies. However, Gambino in at least fig. 1 col. 2 lines 11-15 for example discloses which the audible tone further comprises at least one harmonic of the single frequency, which makes subject-matter as recited obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try as a matter of optimization through routine experimentation in order to produce a desired tone from the frequency-generating device. See MPEP 2144.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce any of the specific tones in the group, since discovering the optimum value of a result effective variable involves only routine skill in the art (See MPEP 2144.05). The motivation for doing so would have been to produce a specific, desired tone from the frequency-generating device.

As per dependent Claim 6, the combination of Lombardi, Gambino and Shishido as a whole further discloses  device in which the apparatus comprises a chain (Lombardi in at least fig. 5 [0092] for example discloses the apparatus comprises a chain/tether 92 which is chain shaped. See at least Lombardi [0092] “a cup-shaped closure cap 90 is secured to a …caller 10 by a tether 92. … the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12”).

As per dependent Claim 7, the combination of Lombardi, Gambino and Shishido as a whole further discloses  device in which at least one of the body and the cap comprises a cross section selected from the group comprising circular, oval, square, and hexagonal (Lombardi in fig. 1-5, [0063],[0092] for example discloses at least one of the body (see fig. 1)  and the cap 90 (see fig. 5) comprises a cross section selected from the group comprising circular, oval, square, and hexagonal. See at least [0063] “caller 10 comprises an assembly of three hollow tubular sections 12, 14, and 16,”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Shishido and further in view of Heiter-Kelly; Carla Rose (Pub. No.: US 20130178695 A1, hereinafter referred to as “Heiter-Kelly”).
As per dependent Claim 10, Lombardi discloses a device for generating a calming and healing tone at at least one frequency (With respect to the  language solely recited in preamble recitation in this claim i.e. “a calming and healing” feature of the tone, please note that when reading the preamble in the context of the entire claim, the recitation “a calming and healing” feature of the tone is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of this claim(s) is not being necessarily considered a limitation and may be of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Lombardi in at least abstract, fig. 1, 5, [0003], [0013-0016], [0018], [0023], [0026-0030], [0032], [0036], [0051-0053], [0062-0067], [0071], [0075-0078], [0091-0092] for example discloses relevant subject-matter. More specifically, Lombardi in at least abstract, fig. 1, [0062], [0077] for example discloses a device 10 for generating a tone at a frequency. See at least Lombardi [0062] “caller … to produce and simulate the call of ordinary …sounds of game and fowl.” Examiner notes that the term “calming and healing” are subjective and thus “call of ordinary sounds of game and fowl” i.e. nature sounds could be classified subjectively as calming and thus therapeutic/healing by nature enthusiasts.  [0077] “reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”), comprising: 
a body (Lombardi in at least fig. 1, [0063] for example discloses a body 12, 14, 16. See at least Lombardi [0063] “tube sections 12, 14 and 16… define inlet and outlet ends 26 and 28… the respective passages 20, 22, and 24 and the air passage 78 combine to define a continuous airway that extends between the opposite ends 26 and 28 of the …caller 10.”); 
a cap, coupled to the body(Lombardi in at least fig. 5, [0092] for example discloses a cap 90, coupled to the body); and 
a reed, coupled to the body, in which an airflow through the body, oscillates the reed to produce an audible tone from the device (Lombardi in at least fig. 1, [0076-0077] for example discloses a reed 66, coupled to the body, in which an airflow through the body, oscillates the reed to produce an audible tone from the device. See at least Lombardi [0076] “reed assembly 18 comprises a generally cylindrical body portion 62, a longitudinally elongated soundboard 64 extending from the body portion 62 and terminating in a convex end, a flexible reed 66, and a wedge 68 for mounting the reed to the body portion… The reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”); in which: 
the audible tone comprises a single frequency (Lombardi in at least fig. 1, [0076-0077] for example discloses the audible tone comprises a single frequency. See at least Lombardi [0077] “reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”);
the audible tone comprises a single frequency (Lombardi in at least fig. 1, [0076-0077] for example discloses the audible tone comprises a single frequency. See at least Lombardi [0077] “reed 66 determines the frequency of vibration and thus is related to the sound produced by blowing air through the …call 10”); 
the device further comprises a ring, coupled to the cap, in which the ring accepts a chain for carrying the device (Lombardi in at least fig. 5 [0092] for example discloses a ring (i.e. support 98 on the sound pipe 12 which is ring-shaped as shown in fig. 5), coupled to the cap 90, in which the ring accepts an apparatus/tether 92 for carrying the device 10. See at least Lombardi [0092] “a cup-shaped closure cap 90 is secured to a …caller 10 by a tether 92. … the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12”); 
the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap (Lombardi in at least fig. 5, [0061], [0092] for example discloses the cap 90  and body 12, 14, 16 are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap 90. See at least [0092] “ cup-shaped closure cap 90 is secured to a game caller 10 by a tether 92. The cap 90 is adapted to seat snugly in removable closing fitment about the mouthpiece 14 to protect same when the game caller is not in use, such as for prolonged periods of storage. As shown, the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12. Additionally, annular end portions 91 and 93, respectively, at the end of the closure cap 90 and around the sound pipe 12 are adapted to interlock with one another and provide a releasable snap-fit retention between the cup 90 and the mouthpiece 14.”);
the airflow is provided by a user's outflow of a user's breath (Lombardi in fig. 1, [0066] for example discloses the airflow is provided by a user's outflow of breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”); 
at least one of the body and the cap comprises a cross section selected from the group comprising circular, oval, square, and hexagonal (Lombardi in fig. 1-5, [0063],[0092] for example discloses at least one of the body (see fig. 1)  and the cap 90 (see fig. 5) comprises a cross section selected from the group comprising circular, oval, square, and hexagonal. See at least [0063] “caller 10 comprises an assembly of three hollow tubular sections 12, 14, and 16,”); and 
the device generates the audible tone solely by the outflow of the user's breath (Lombardi in fig. 1, [0066] for example discloses the device generates the audible tone solely by the outflow of the user's breath. See at least Lombardi [0066] “mouthpiece 14 is generally cylindrically shaped and includes first and second end portions 54 and 56 and exterior and interior surfaces 58 and 60. The first end portion 54 terminates in the end face 34 and is adapted to be coaxially inserted into the chamber 50. The second end portion 56 is terminates in the end face 36 and is adapted to be engaged by the lips of the user to blow air into the …caller.”).
Lombardi does not explicitly disclose the audible tone further comprises at least one harmonic of the single frequency; the device further comprises a ring which accepts a chain for carrying the device about a neck of a user; and the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 132 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz features.
However, in an analogous audible tone generating device field of endeavor, Shishido discloses a device for generating an audible tone at a frequency, wherein  the device further comprises a ring, coupled to the cap, in which the ring accepts an apparatus for carrying the device about a neck of a user (Shishido in [0025] discloses the device further comprises a ring formed by penetration hole, coupled to the cap 42, in which the ring accepts an apparatus/string for carrying the device about a neck of a user. See Shishido [0025] “A holder 42 having a penetrating hole is provided on the whistle 1. By passing a string through this penetrating hole, the whistle-blower can suspend the whistle 1 from the neck”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for generating at least one frequency as taught by Lombardi, by further including an apparatus for carrying the device about a neck of a user Shishido. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of making the device easy to access and carry by suspending the device from the neck of the user (Shishido, [0025]).
The combination of Lombardi and Shishido as a whole does not explicitly disclose the audible tone further comprises at least one harmonic of the single frequency; the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 132 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz.
However, in an analogous audible harmonic frequency generating device field of endeavor, Heiter-Kelly discloses a device for generating a calming and healing tone at at least one frequency (Heiter-Kelly in at least [0023], [0030], [0032],[0067], [0074-0075] for example discloses a device for generating a calming and healing tone at at least one frequency. See at Heiter-Kelly least [0023] “Harmonious vibrations may serve to create feelings of peace, love, harmony, health and wellness amongst humans, animals and nature”;[0032] “a device for practicing sound healing, said device configured to generate sound frequencies comprising 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz and 963 Hz”;[0067] “the harmonious scale may be incorporated into any musical instrument, including … (iv) wood winds and brass instruments which may use holes or valves as sound actuators which, when depressed (or covered) may cause the instrument to generate notes from the harmonious scale including flute, piccolo, clarinet, bagpipes, oboes, saxophones, bassoon, trumpet, trombones, horns, tubas, euphoniums, are all within the scope of the present invention”) further comprises at least one harmonic of the single frequency; wherein the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 132 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz (First, Examiner notes that the specification is silent as to the criticality of the recited frequencies. Nonetheless, Heiter-Kelly in at least [0023], [0032], [0067], [0075] at least one harmonic of the single frequency; wherein the single frequency is selected from the group comprising 136 Hertz (Hz), 396 Hz, 417 Hz, 132 Hz, 528 Hz, 639 Hz, 741 Hz, and 852 Hz. See at Heiter-Kelly least [0032] “a device for practicing sound healing, said device configured to generate sound frequencies comprising 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz and 963 Hz”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for generating at least one frequency as taught by Lombardi, as modified with Shishido, by further including at least one harmonic of a single frequency as disclosed in Heiter-Kelly. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that  such harmonious frequencies and vibrations have the capability to create feelings of healing, peace, love, harmony, health and wellness amongst humans, animals and nature (Heiter-Kelly [0023], [0032]).
Response to Amendment
 According to the Amendment, filed 08/30/2022, the status of the claims is as follows:
Claims 1, 6 are currently amended; 
Claims 4, 7 are as originally filed;
Claim 10 is  new; and
Claims 2-3, 5, 8-9 are cancelled.
By the current amendment, as a result, claims 1, 4, 6, 7, 10 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented in  Applicant’s Amendment dated 08/27/2022 and 08/30/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  12/14/2021: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed  08/27/2022; [2]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  12/14/2021 paras. [4-6] are withdrawn in view of the amendment, filed 08/27/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented in Applicant’s Amendment dated  08/30/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1 and New Claim 10[A] Claims 1 (amended) and Claim 10 (new) include the limitation “the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap.”

[B] Support for “the cap and body are configured such that the body is removably secured within the cap” is found in Fig. 1 and Paragraph 13 of the Specification as filed. Fig. 1 illustrates the body removed from within the cap. Paragraph 13 explains the configuration in which the body is secured within the cap: “Cap 104 contacts cylinder 102, and may cover at least one end of cylinder 102.” Support for “the body is only functional to produce the audible tone when removed from the cap” 1s found in Paragraph 13 and Fig. 1. Par. 13 indicates “Cap 104 contacts cylinder 102, and may cover at least one end of cylinder 102.’ Consequently, when one end of cylinder 102 is covered, air cannot pass through the cylinder, and the cylinder cannot make a tone. Fig. 1 illustrates the body removed from the cap so that air can pass through the body and produce a tone. Support for “the body may be repeatedly inserted and withdrawn from the cap 1s found in Paragraph 14, which indicates that the “device 100 is available to a user at various times during any given day.”

Applicant’s arguments [A-B] with respect to the above claim limitation in amended independent Claim 1 and new Claim 10 have been considered but are not persuasive for the following reasons. 
With respect to claim 1 and claim 10 recitation  “the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap”,  Lombardi discloses the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap as now explicitly, positively and specifically recited by the Applicants. More specifically, Lombardi in at least fig. 5, [0061], [0092] for example discloses the cap 90  and body 12, 14, 16 are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap 90. See at least Lombardi [0092] “ cup-shaped closure cap 90 is secured to a game caller 10 by a tether 92. The cap 90 is adapted to seat snugly in removable closing fitment about the mouthpiece 14 to protect same when the game caller is not in use, such as for prolonged periods of storage. As shown, the tether 92 has opposite ends 94 and 96, respectively, connected to the cap 90 and a support 98 on the sound pipe 12. Additionally, annular end portions 91 and 93, respectively, at the end of the closure cap 90 and around the sound pipe 12 are adapted to interlock with one another and provide a releasable snap-fit retention between the cup 90 and the mouthpiece 14.”. Thus, Lombardi discloses the cap and body are configured such that the body is removably secured within the cap and the body is only functional to produce the audible tone when removed from the cap, and the body may be repeatedly inserted and withdrawn from the cap as now explicitly, positively and specifically recited by the Applicants.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented in Applicant’s Amendment dated  08/27/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Claims 1, 4, 6, 7, 10.
The claims as amended are distinguished from the prior art such that the claims are neither anticipated by nor obvious from the prior art of record.

Applicant’s above arguments with respect to pending claims 1, 4, 6, 7, 10 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that pending claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Further, Examiner notes that the combination of Lombardi, Gambino and Shishido as a whole further discloses all the limitation as now explicitly recited by the Applicants in independent Claim 1 and claims 4, 6, 7 each of which directly/indirectly depend upon amended independent Claim 1. Further, the combination of Lombardi, Shishido and Heiter-Kelly as a whole further discloses all the limitation as now explicitly recited by the Applicants in independent Claim 10. Please also cross-reference detailed claim 1, 4, 6, 7, 10  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above. Applicant’s’ amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791
November 7, 2022